Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s arguments in Remarks filed April 23, 2021.
The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-4, 6-10, 12, 14-16, 18, 20-25 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Haugen et al. (20110087694) and Paunikar et al. (20140229295). As per independent claims 1, 14 and 18 the prior art of record Haugen discloses:
receiving, by a transaction management computing subsystem including a processor, a message from a web server that facilitates publishing one or more web pages, wherein the message corresponds to an ad call, and wherein the ad call comprises information associated with a page request supplied to the web server by a web browser operating from a computing device of a user (par 12, 39, 55);
obtaining, by the transaction management computing subsystem, a browser header from the page request (par 12, 39, 55);


retrieving, by the transaction management computing subsystem, data from a user data store according to the platform-specific user ID (par 57; claim 22);
obtaining, by the transaction management computing subsystem, an ad tag associated with the page request (par 77);
obtaining, by the transaction management computing subsystem, restriction information from the ad tag (par 59).
Paunikar discloses:
submitting, by the transaction management computing subsystem, the first bid request to the first decisioning subsystem and the second bid request to the second decisioning subsystem (par 4, 84, 93);
receiving, by the transaction management computing subsystem, a return bid message generated by a respective processor of one or more of the first decisioning subsystem and the second decisioning subsystem resulting in at least one return bid message (par 4, 84, 93);
determining, by the transaction management computing subsystem according to the at least one return bid message, a winning bid (par 108); and
submitting, by the transaction management computing subsystem according to the at least one return bid message, the winning bid to the web server, wherein the web server provides ad data to the web browser according to the winning bid, enabling the web browser to obtain one or more advertisements for presentation in the one or more ad spaces of the web page (par 108).


The combination of Haugen and Paunikar does not teach:
generating, by the transaction management computing subsystem according to the restriction information, a plurality of bid requests, wherein the plurality of bid requests characterize the user according to the data retrieved from the user data store, wherein the plurality of bid requests further characterize one or more ad spaces of a web page associated with the page request, wherein a first bid request of the plurality of bid requests comprises first characterizing information of the user, wherein a second bid request of the plurality of bid requests comprises second characterizing information of the user, and wherein the first characterizing information is different from the second characterizing information;
selecting, by the transaction management computing subsystem, at least a first decisioning subsystem and a second decisioning subsystem, wherein the first decisioning subsystem and the second decisioning subsystem are selected from among a plurality of decisioning subsystems managed by a plurality of buyers, and wherein the first decisioning subsystem and the second decisioning subsystem are selected according to the restriction information.
These uniquely distinct features render claims 1-4, 6-10, 12, 14-16, 18, 20-25 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621